DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/29/2021 amended claims 15 and 24.  Applicants’ amendments overcome the claim objections from the office action mailed 10/30/2020; therefore the claim objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 rejection from the office action mailed 10/30/2020; therefore these rejections are withdrawn.  Applicants’ amendment in light of their arguments are persuasive in overcoming the 35 USC 102/103 rejections over Sanderson and the 35 USC 103 rejection over Sanderson in view of Wu from the office action mailed 10/30/2020; therefore these rejections are withdrawn.  Applicants also filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 10/30/2020; therefore this rejection is withdrawn.  For the reasons stated below claims 15-25 are allowed.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 was filed after the mailing date of the non-final office action on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase:
-------- ", now PAT No. 10,774,282”-------
AFTER the phrase:
-------- “U.S. application Serial No. 15/830,484 filed December 4, 2017”-------



Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  the prior art does not teach the claimed alkylated anisole-derived compounds nor their use in lubricant compositions.  Sanderson does not disclose the olefin containing material of formula (F-Ib) to be reacted with the anisole or alkylated anisole compound and therefore leads to a different product than what is claimed.  For this reason claims 15-25 are allowed.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771